DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 03/18/2022.
Claims 1 - 20 were cancelled by Applicant before any Office Action took place.
Claims 21 - 40  were then added prior to the last (non-final) office action, and were analyzed therein.
Claims  21 - 27, 30 - 37,  and 40 have now been amended by Applicant.
Claims 29 and 39  were previously presented by Applicant.
Claims   28 and 38 were cancelled by Applicant.
Thus, claims 21 - 27, 29 - 37, 39, and 40 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Applicant argues per 35 USC 101, that claims 21 - 27, 29 - 37, 39, and 40  are integrated into a practical application. Remarks 10 - 12. Examiner disagrees. Examiner notes that Inventor did not invent peer to peer blockchain technology. Nor has said technology been improved in any way whatsoever herein. Whatever "peer to peer blockchain technology" may or may not do respecting the claimed system, method, and CRM, it's clearly being applied without more to the abstract idea of conducting secure transactions and recording same in a ledger. No amount of hyping up blockchain technology, Remarks 11 - 12, will suffice if that technology is not improved, and is simply being applied to the abstract idea here set forth.
Due to Applicant's arguments and amendments, examiner has remapped the claim set as amended utilizing primarily different art.  The claims are now primarily rejected per 35 USC 102, with the remainder of claims rejected per 35 USC 103.  As such, Applicant's  arguments as to 35 USC 103 address an irrelevant combination and are therefore moot.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 10/20/2021, and also respecting the pending amended claim set of 03/18/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 199



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  21 - 27, 29 - 37, 39, and 40 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 21 - 27, and 29 - 30 are directed to a method (process), claims 31 - 37 and 39 are directed to a method (process), and claim 40 is  directed to a CRM (machine). The independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 21 as the claim that represents the claimed invention for 35 USC 101 analysis, as it's sufficiently similar to independent method claim 31 and independent CRM claim 40. Please note that the addition via amendment of peer to peer blockchain doings adds nothing to the following analysis.
Claim 1 as amended recites, in part, the limitations of:
...wherein the first agent is configured to receive a request to execute the transaction defined by the transactional record; wherein the transaction is validated...; ...determining completeness of data relating to the transaction; ...verifying correctness of the data relating to the transaction... ; wherein a query is sent...; wherein results of transactions are done...; and wherein the request to execute the transaction defined by the transactional record based, at least in part, on the first result and/or the second result.  
The several dependent claims either further refine the abstract idea of claims  21, 31, and 40, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
wherein the first node and/or the second node of the first set of nodes is configured to transmit the request to the first agent to execute the transaction defined by the transactional record (claims 22 and 32); deny the request to execute the transaction defined by the transactional record if the first result indicates that the data related to the transaction is incomplete; and establish a finding of data unavailability for the transaction. (claims 23 and 33);  deny the request to execute the transaction defined by the transactional record if the second result indicates that the data related to the transaction is incomplete; and establish a finding of fraud for the transaction. . (claims 24 and 34);   a first threshold number of nodes of the second set of nodes is configured to substantiate the completeness of the data related to the transaction.(claims 25 and 35);  wherein a second threshold number of nodes of the second set of nodes is configured to prove and/or disprove the data related to the transaction is correct. (claims 26 and 36);    wherein the first agent is further configured to set a limit for validating the transaction, in response to receiving the request to execute the transaction defined by the transactional record, and wherein the at least one node of the second set of nodes is configured to validate the transaction limited by the limit . (claims 27 and 37); wherein the first agent is further configured to perform a remedial action based, at least in part, on the first result and/or the second result (claims 29 and 39);   wherein the server is further configured to publish the data related to the transaction. (claim 30);   
The abstract idea is conducting secure transactions and recording same in a ledger.
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a commercial interaction, which is one of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., "memory", "processors", "systems", "non-transitory computer readable storage medium"  and "peer to peer blockchain systems" to the recited abstract idea without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional limitations of the independent claims are once again being applied to the abstract idea.
The dependent claims also lack any elements which integrate the abstract idea into a practical application, including:
"memory", "processors", "systems", "non-transitory computer readable storage medium"  and "peer to peer blockchain systems" (which are independent claim elements upon which the dependent claims are necessarily based); and
non-computer related  elements in the dependent claims (transactional record);
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. The claims also apply generic blockchain technology, without any improvement thereto, to the abstract idea.
The claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 21 - 27, 29 - 37, and 39 - 40 are not patent-eligible per  35 USC 101.  

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims 21, 22, 24, 25, 27, 28, 30 - 32, 34, 35, 37, 38, and 40 are rejected under 35 USC 102 (a)(1) as being anticipated by Sidhu  (US20190180266A1).

Regarding claims 21, 31, and 40 
Sidhu discloses:
A network configured to perform a method of controlling blockchain transactions performed thereon, the network comprising: ("The present disclosure relates to data analytics ecosystems, and more particularly to a data analytics ecosystem including a decentralized peer to peer distributed ledger network.", [001]);
a first set of nodes; a second set of nodes  ("A method of operating a distributed peer to peer analytics system of a permissioned distributed ledger is provided. The system includes a plurality of node computing devices in operable communication with each other over an electronic network. The method includes capturing, by a merchant computing device, sales data from a payment transaction, storing the captured sales data in a database of a first node, compiling within the first node the stored sales data into a transaction envelope, encrypting the transaction envelope with a private key of the first node, submitting, by the first node, the encrypted envelope to the permissioned distributed ledger, verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT]);
arranged in a peer-to-peer computing network and comprising ("A method of operating a distributed peer to peer analytics system of a permissioned distributed ledger is provided. The system includes a plurality of node computing devices in operable communication with each other over an electronic network. The method includes capturing, by a merchant computing device, sales data from a payment transaction, storing the captured sales data in a database of a first node, compiling within the first node the stored sales data into a transaction envelope, encrypting the transaction envelope with a private key of the first node, submitting, by the first node, the encrypted envelope to the permissioned distributed ledger, verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT]);
a first agent and a second agent; Examples of so called "agents" are set forth in Specification [051], and include Bitcoin, thus, consistent with the light of the Specification,    .   .   .   ("In an exemplary embodiment, the processor of database 512 digitally signs encrypted transaction envelope 520 with an encryption key stored within database 512. The digital signature may be, include, or otherwise be associated with an address that is generated using the encryption key, which may be also associated with a blockchain currency utilized in the blockchain (e.g., bitcoin).", [079]) 
a server accessible by the first set of nodes and the second set of nodes, and comprising: ("FIG. 6 is a flow diagram illustrating an exemplary process 600 for publishing merchant sales data to a distributed ledger, in accordance with an embodiment. In an exemplary embodiment, process 600 begins at step 602, where a POS system or device (e.g., POS system 222, FIG. 2) of a server system (e.g., server system 212, FIG. 2) is configured to capture SKU-level sales data from a payment transaction and transmit the non-account transaction data to a transactional node (e.g., node 504, FIG. 5). In step 604, the transactional node stores the received transaction data in a distributed ledger/blockchain database (e.g., blockchain database 512, FIG. 5) of the transactional node computing device.") and ("a distributed analytics system for operating a distributed ledger for a peer to peer electronic network of participating nodes, includes at least one blockchain having at least one blockchain processor, a transactional node computing device configured to capture and compile transactional sales data into a transaction envelope, and broadcast the transaction envelope to the participating nodes, a collector node computing device configured to collect and validate the broadcast transaction envelope according to one or more business rules, and commit the transactional sales data to a data block, and an analytics node computing device configured to access the blockchain and query the blockchain to analyze the transactional sales data on the committed data block.", [005]);
a memory; ("As used herein, the terms “software” and “firmware” are interchangeable, and include any computer program stored in memory for execution by a processor, including RAM memory, ROM memory, EPROM memory, EEPROM memory, and non-volatile RAM (NVRAM) memory. The above memory types are example only, and are thus not limiting as to the types of memory usable for storage of a computer program.", [019]);
and processing circuitry configured to originate a transactional record, ("A method of operating a distributed peer to peer analytics system of a permissioned distributed ledger is provided. The system includes a plurality of node computing devices in operable communication with each other over an electronic network. The method includes capturing, by a merchant computing device, sales data from a payment transaction, storing the captured sales data in a database of a first node, compiling within the first node the stored sales data into a transaction envelope, encrypting the transaction envelope with a private key of the first node, submitting, by the first node, the encrypted envelope to the permissioned distributed ledger, verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT];
wherein the transactional record defines a blockchain transaction between a first node and a second node of the first set of nodes; ("In an embodiment, a distributed analytics system for operating a distributed ledger for a peer to peer electronic network of participating nodes, includes at least one blockchain having at least one blockchain processor, a transactional node computing device configured to capture and compile transactional sales data into a transaction envelope, and broadcast the transaction envelope to the participating nodes, a collector node computing device configured to collect and validate the broadcast transaction envelope according to one or more business rules, and commit the transactional sales data to a data block, and an analytics node computing device configured to access the blockchain and query the blockchain to analyze the transactional sales data on the committed data block.", [005]);
wherein the first agent is configured to receive a request to execute the blockchain transaction defined by the transactional record; ("System 200 may be implemented in the performance of payment-by-card transactions received as part of processing cardholder transactions.", [055]);
wherein at least one node of the second set of nodes is configured to validate, at least in part, the transaction, by:  ("the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT]) and ("verifying, by a second node of the plurality of node computing devices, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [004]);
determining completeness of data relating to the blockchain transaction by accessing the data from the server and ("If cardholder 122 returns goods after the transaction has been captured, a “credit” is generated. Interchange network 128 and/or issuer bank 130 stores the transaction card information, such as a category of merchant, a merchant identifier, a location where the transaction was completed, amount of purchase, date and time of transaction, in a database 220 (shown in FIG. 2).", [051]) and ("In operation, a payment transaction is performed between cardholder 122 and merchant 124, as described above, and transaction data is generated from the completed payment transaction.", [076]);
determining, at least in part, a first result according to the accessed data; ("A method of operating a distributed peer to peer analytics system of a permissioned distributed ledger is provided. The system includes a plurality of node computing devices in operable communication with each other over an electronic network. The method includes capturing, by a merchant computing device, sales data from a payment transaction, storing the captured sales data in a database of a first node, compiling within the first node the stored sales data into a transaction envelope, encrypting the transaction envelope with a private key of the first node, submitting, by the first node, the encrypted envelope to the permissioned distributed ledger, verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT]) 
and verifying correctness of the data relating to the blockchain transaction by accessing the data from the server and ("The disclosure is described as applied to example embodiments, namely, methods and systems utilizing peer to peer distributed ledgers to verifiably submit analytic data to a decentralized network in real time. Systems and methods according to the disclosure herein thus provide significantly more speed and accuracy into the data gathering process of analytics for participants that desire analysis of particular data sets, but may not themselves perform such complex data analysis.", [016]);
determining, at least in part, a second result of the verifying according to the accessed data; ("the address may be encoded using one or more hashing and/or encoding algorithms. In some embodiments, a second validation process is performed to eliminate redundant ledger entries, i.e., “replays,” of the cart data (e.g., by broadcast envelopes by different nodes relating to the same payment transaction).", [079]) and ("After consensus is achieved, in step 618, the validated data block is added to the distributed ledger, such as by being appended to a blockchain. In some embodiments, one or more of the nodes performs a second validation of the block by computing a hash of the committed data block, and comparing the computed hash with different data blocks committed within a last commit window.", [086]); 
wherein the first agent is configured to send a query to the second agent for the first result and/or the second result; ("In an embodiment, a distributed analytics system for operating a distributed ledger for a peer to peer electronic network of participating nodes, includes at least one blockchain having at least one blockchain processor, a transactional node computing device configured to capture and compile transactional sales data into a transaction envelope, and broadcast the transaction envelope to the participating nodes, a collector node computing device configured to collect and validate the broadcast transaction envelope according to one or more business rules, and commit the transactional sales data to a data block, and an analytics node computing device configured to access the blockchain and query the blockchain to analyze the transactional sales data on the committed data block.", [005]);
wherein the second agent is configured to obtain the first result and/or the second result from the second set of nodes, in response to the query; ("In an embodiment, a method of establishing an analytics candidate node on distributed peer to peer network is provided. The distributed peer to peer network utilizes a distributed ledger. The method includes steps of discovering, by the analytics candidate node, at least one available node on the network, advertising, by the analytics candidate node to the at least one available node, an availability of the candidate node to participate in the network, setting access permissions for the analytics candidate node based on permissions set by a data owner node computing device on the network, registering the analytics candidate node on the network according to the access permissions, publishing, by the registered analytics candidate node on a periodic basis, a status of the registered candidate node on the network, accessing, by the registered analytics candidate node, a data block of the distributed ledger containing transaction sales data entered on the distributed ledger by at least one peer node of the peer to peer network, and rendering a portion of the transactional data visible to the registered analytics candidate node according to the access permissions.", [006]);
wherein the first agent is configured to permit the request to execute the blockchain transaction defined by the transactional record based, at least in part, on the first result and/or the second result; ("Processor 305 executes computer-executable instructions for implementing aspects of the disclosure. In some embodiments, the processor 305 is transformed into a special purpose microprocessor by executing computer-executable instructions or by otherwise being programmed. For example, the processor 305 may be programmed with instructions such that it may execute the processes as illustrated in FIGS. 5 and 6, below.", [067]) and see [ABSTRACT]); 
and wherein the first agent is further configured to execute the blockchain transaction defined by the transactional record.  ("Processor 305 executes computer-executable instructions for implementing aspects of the disclosure. In some embodiments, the processor 305 is transformed into a special purpose microprocessor by executing computer-executable instructions or by otherwise being programmed. For example, the processor 305 may be programmed with instructions such that it may execute the processes as illustrated in FIGS. 5 and 6, below.", [067]) AND ("The instructions may be executed within various different operating systems on the system 401, such as UNIX®, LINUX® (LINUX is a registered trademark of Linus Torvalds), Microsoft Windows®, etc. It should also be appreciated that upon initiation of a computer-based method, various instructions may be executed during initialization. Some operations may be required in order to perform one or more processes described herein, while other operations may be more general and/or specific to a particular programming language (e.g., C, C#, C++, Java, or other suitable programming languages, etc.).", [68]), and see [ABSTRACT]).
Regarding claims 22 and 32:
Sidhu discloses all limitations of claims 21 and 31, respectively:
Sidhu further  discloses:
wherein the server is further configured to create the transactional record, and wherein the first node and/or the second node of the first set of nodes is configured to transmit the request to the first agent to execute the blockchain transaction defined by the transactional record.  Please note that the "peer-to-peer / blockchain" addition to the following limitations via amendment was already addressed in the respective primaries as above.   ("One or more computing devices may be included in a peer to peer network that utilizes the distributed ledger, and which may be configured to process and record transactions as separate blocks in a chain. In some instances, the chain may represent a ledger of transactions in chronological order, or may be presented in another organized structure that may be suitable for use by the peer to peer network. The peer to peer network may be a public network, or a trusted private network.", [024]).
Regarding claims 24 and 34:
Sidhu discloses all limitations of claims 21 and 31, respectively:
Sidhu further  discloses: 
wherein the first agent is configured to: deny the request to execute the blockchain transaction defined by the transactional record if the second result indicates that the data related to the blockchain transaction is incomplete; and establish a finding of fraud for the blockchain transaction. ("In an exemplary embodiment, server system 212 is associated with a financial transaction interchange network, such as network 128 shown in FIG. 1, and is also referred to as an interchange computer system. In some embodiments, server system 212 is used for processing transaction data and analyzing for fraudulent transactions.", [059]).
Regarding claims 25 and 35:
Sidhu discloses all limitations of claims 21 and 31, respectively:
Sidhu further  discloses:
wherein a first threshold number of nodes of the second set of nodes is configured to substantiate the completeness of the data related to the blockchain transaction.  ("verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.", [ABSTRACT]).
Regarding claims 27 and 37:
Sidhu discloses all limitations of claims 21 and 31, respectively:
Sidhu further  discloses: 
wherein the first agent is further configured to set a limit for validating the blockchain transaction, in response to receiving the request to execute the blockchain transaction defined by the transactional record, and wherein the at least one node of the second set of nodes is configured to validate the blockchain transaction limited by the limit.  The claim term "limit for  .  .  .  validating" must be given its broadest reasonable interpretation (BRI) in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111). Thus, said term's meaning may include any type of so called "limit" as to any sort of transaction, including  .   .   .   ("Payment networks may use a variety of different protocols and procedures in order to process the transfer of money for various types of transactions. Transactions that may be performed via a payment network may include product or service purchases, credit purchases, debit transactions, fund transfers, account withdrawals, etc. Payment networks may be configured to perform transactions via cash-substitutes, which may include payment cards, letters of credit, checks, transaction accounts, crypto-currency (e.g., Bitcoin) etc.", [022]), the categories of transactions may be limited to certain payment networks.

Regarding claims 28 and 38:   CANCELLED.

Regarding claim 30:
Sidhu discloses all limitations of claim 21:
Sidhu further  discloses:
wherein the server is further configured to publish the data related to the blockchain transaction.  ("In an exemplary embodiment, a peer to peer analytics network publishes real-time merchant sales data to participating nodes/computing devices having permission to access a distributed ledger. In some embodiments, a POS terminal of a merchant captures SKU-level (cart) data and publishes the captured cart data to a network where authorization and validation peers store the data in a shared ledger entry, which is then propagated to other nodes within the network by a consensus mechanism.", [032]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 23, 26, 29, 33, 36, and 39 are rejected pursuant to 35 USC 103 as being unpatentable over Sidhu (US20190180266A1)  in view of Arnold (US20160260169A1).

Regarding claims 23 and 33:
Sidhu has all the limitations of claims 21 and 31, respectively:
Sidhu does not expressly disclose, but Arnold teaches:
wherein the first agent is further configured to: deny the request to execute the blockchain transaction defined by the transactional record if the first result indicates that the data related to the blockchain transaction is incomplete; and establish a finding of data unavailability for the blockchain transaction.  ("These data tables may start to be filled when the data from the first client requesting the multiple party transaction is received and authenticated in step 504 by ledger administration server 310. Then, extra signatures table 422 is marked as incomplete, the identity of the parties listed in C.C. transaction list 424 is checked and matched to extra signatures table 422 one by one, as said parties log into the system and submit a request for the same transaction.", [060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sidhu to incorporate the teachings of Arnold  because Sidhu would be more efficient and versatile if it could deal with situations wherein the data sought by the system were incomplete as done in Arnold. ("Then, extra signatures table 422 is marked as incomplete, the identity of the parties listed in C.C. transaction list 424 is checked and matched to extra signatures table 422 one by one, as said parties log into the system and submit a request for the same transaction. When all parties have agreed to the transaction, extra signatures table 422 is marked as complete, and process 500 continues to the next step. Ledger administration 310 may implement a time-out mechanism using hardware or software control that sets a window of time for step 510, in which all the parties in a transaction agree to be part of it. In this way, process 500 may verify that all of the parties involved in a transaction have given authorization to be part of it, and have mutually acknowledged the other parties taking part in the same transaction.", [060] of Arnold.
Regarding claims 26 and 36:
Sidhu has all the limitations of claims 21 and 31, respectively:
Sidhu does not expressly disclose, but Arnold teaches:
wherein a second threshold number of nodes of the second set of nodes is configured to prove and/or disprove the data related to the blockchain transaction is correct.  .  ("These data tables may start to be filled when the data from the first client requesting the multiple party transaction is received and authenticated in step 504 by ledger administration server 310. Then, extra signatures table 422 is marked as incomplete, the identity of the parties listed in C.C. transaction list 424 is checked and matched to extra signatures table 422 one by one, as said parties log into the system and submit a request for the same transaction.", [060]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sidhu to incorporate the teachings of Arnold  because Sidhu would be more efficient and versatile if it could deal with situations wherein the data sought by the system were incomplete as done in Arnold. ("Then, extra signatures table 422 is marked as incomplete, the identity of the parties listed in C.C. transaction list 424 is checked and matched to extra signatures table 422 one by one, as said parties log into the system and submit a request for the same transaction. When all parties have agreed to the transaction, extra signatures table 422 is marked as complete, and process 500 continues to the next step. Ledger administration 310 may implement a time-out mechanism using hardware or software control that sets a window of time for step 510, in which all the parties in a transaction agree to be part of it. In this way, process 500 may verify that all of the parties involved in a transaction have given authorization to be part of it, and have mutually acknowledged the other parties taking part in the same transaction.", [060] of Arnold.
Regarding claims 29 and 39:
Sidhu has all the limitations of claims 21 and 31, respectively:
Sidhu does not expressly disclose, but Arnold teaches:
wherein the first agent is further configured to perform a remedial action based, at least in part, on the first result and/or the second result.  ("Ledger administration server 310 may also check if any of the parties of a transaction have not yet provided their signatures. For example, a transaction may involve multiple clients, not all of which may have provided signed data messages at step 504. Accordingly, ledger administration server 310 may identify the type of transaction requested and send a request for any missing signatures.", [060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Sidhu to incorporate the teachings of Arnold  because Sidhu would be more efficient and versatile if it could deal with situations wherein the data sought by the system were incomplete as done in Arnold. ("Then, extra signatures table 422 is marked as incomplete, the identity of the parties listed in C.C. transaction list 424 is checked and matched to extra signatures table 422 one by one, as said parties log into the system and submit a request for the same transaction. When all parties have agreed to the transaction, extra signatures table 422 is marked as complete, and process 500 continues to the next step. Ledger administration 310 may implement a time-out mechanism using hardware or software control that sets a window of time for step 510, in which all the parties in a transaction agree to be part of it. In this way, process 500 may verify that all of the parties involved in a transaction have given authorization to be part of it, and have mutually acknowledged the other parties taking part in the same transaction.", [060] of Arnold.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Arnold  (WO2016141361A1, a copy of this publication is attached to the file wrapper) The systems and methods described herein relate to processing financial transactions using a computer network that stores a distributed ledger, and particularly, to updating the distributed ledger based on data messages received from validation servers that each store a portion of the ledger corresponding to a respective asset. The systems and methods described herein employ the distributed ledger to control visibility of transactions to the general marketplace, but still provide swift and assured completion of transactions and visibility and audit capability for regulators.
Zochowski (US20190354518A1) - In some implementations, a distributed, trustless transaction network can be used to improve scalability of electronic transaction systems. The structure of the transaction network enables a transaction system to achieve high transaction throughout and low confirmation latency. In some instances, each account on the network has an individual chain that is tracks its transactions and allows independent transactions to be processed in parallel. A main settlement chain can provide universal synchronization of nodes as well as dynamic validator sets. Transactions can be validated and approved by a small number of delegates elected via a representative system, which reduces redundant operations while preserving safety. Consensus can be achieved using a delegated PBFT-based algorithm that is optimized for speed. Techniques described herein can be used to provide both accountable safety and plausible liveness through slashing conditions and other game theoretic incentives.
Carver  (US20190199515A1) -  high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable, reliable, secure and efficient manner. In one embodiment, the computing network fabric or “core” is configured to support a distributed blockchain network that organizes data in a manner that allows communication, processing and storage of blocks of the chain to be performed concurrently, with little synchronization, at very high performance and low latency, even when the transactions themselves originate from distant sources. This data organization relies on segmenting a transaction space within autonomous but cooperating computing nodes that are configured as a processing mesh. Each computing node typically is functionally-equivalent to all other nodes in the core. The nodes operate on blocks independently from one another while still maintaining a consistent and logically-complete view of the blockchain as a whole. According to another feature, safe and performant transaction processing is provided using an optimistic concurrently control that includes a collision detection and undo mechanism.
Megerkurth (US10824759B1) - Methods and systems for processing a blockchain comprising a plurality of immutable sales records corresponding to sales made by agents of an entity are provided. According to certain aspects, a transaction request indicating a sale made by an agent of the entity may be received at a first node. A block including a sales record indicating the sale made by the agent may be added to a blockchain and transmitted to another node for validation. The first node may add the block to a copy of the blockchain, where the block may be identified by a hash value that references a previous block in the blockchain that includes at least one additional sales record.
Smith (US20170317997A1) - Methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an attestation address using the information and the public key of the digital entity; verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and verifying that the attestation transaction has not been revoked; receiving at the processor associated with the user a cryptographic challenge nonce signed by the digital entity's private key; and verifying the digital entity's identity with the cryptographic challenge nonce signed by the digital entity's key.
Isaacson (US20180025442A1) - Disclosed is an approach for processing cryptocurrency payments via a payment request application programming interface. A method includes receiving, from a site, at a browser and via the payment request application programming interface, a request associated with a potential purchase, wherein the request includes an identification of a cryptocurrency payment method accepted by the site and transmitting, to the site, from the browser and via the API, data indicating that a user of the browser can pay for the potential purchase via the cryptocurrency payment method accepted by the site. The method includes retrieving via the API cryptocurrency payment information for the potential purchase and populating a cryptocurrency wallet with the cryptocurrency payment information for automatic payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698